Citation Nr: 1631449	
Decision Date: 08/08/16    Archive Date: 08/12/16

DOCKET NO.  14-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a compensable rating for folliculitis, granuloma left upper scrotal wall.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which continued a noncompensable (zero percent) rating for service-connected folliculitis, granuloma left upper scrotal wall.

In May 2016, the Veteran and his sister testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ).  (In addition to testifying, the Veteran's sister assisted the Veteran in discussing the issue on appeal at the hearing, as the Veteran had suffered a stroke that affected his ability to communicate).  A copy of the hearing transcript is of record.

At the May 2016 hearing, after the March 24, 2015 effective date of amendments to regulations describing the manner in which claims must be filed, the Veteran, through his sister and representative, indicated that he wanted to file an application to reopen the claims for service connection for a urological condition identified as hematuria (claimed as bleeding and blood in urine) and for residuals of stroke.  See Standard Claims and Appeals Forms, 79 Fed. Reg. 57660 (Sept. 25, 2014).  The issues of reopening of the claims for service connection for a urological condition and for residuals of a stroke have not been developed and adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and it is referred to the AOJ for appropriate action, to include informing the Veteran and his representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (2015) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (2015) (describing the manner and methods in which a claim can be initiated and filed).

FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms of the Veteran's folliculitis, granuloma left upper scrotal wall are analogous to one or two unstable or painful scars.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for a rating of 10 percent for folliculitis, granuloma left upper scrotal wall, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.118, Diagnostic Code (DCs) 7899-7820 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant at the time that he or she files a claim for benefits.  

As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In particular, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  The notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  However, for increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the claim decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claim, via a letter dated in August 2012.  The Board finds that this letter complied with the requirements of 38 U.S.C.A. § 5103(a) and Vazquez-Flores, supra, and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Next, the VCAA also requires VA to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(1)-(4).

All available evidence pertaining to the Veteran's claim was obtained by the VA and associated with the claims file.  The relevant evidence obtained includes the Veteran's service treatment records, private treatment records, VA treatment records, VA examination reports, and lay statements.  The Board is not aware of, and neither the Veteran nor his representative has suggested the existence of, any additional pertinent evidence not yet received.  The Board notes that in an August 2003 application for compensation and pension (VA Form 21-526), the Veteran stated that he was receiving disability benefits from the Social Security Administration (SSA).  However, in this application, outside of the instant rating period, the Veteran also indicated that he was receiving such benefits for his non service-connected stroke, not his skin disability.  As such, the Board is not on notice that relevant, outstanding SSA disability records exist in this instance, and the duty to assist does not require the Board to obtain SSA records prior to adjudication of the claim at issue.  See Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).

In addition, the Veteran was afforded a VA examination in August 2012 and an addendum VA medical opinion was obtained in September 2012 in connection with his increased rating claim, the report and opinion of which are of record.  The Board finds that the VA examination report and opinion, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected disability in the context of the pertinent regulations.  Accordingly, the Board has properly assisted the Veteran by affording him an adequate VA examination in connection with the rating matter decided herein.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Moreover, during the May 2016 Board hearing, the undersigned explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Based on the foregoing, the Board finds that VA has complied, to the extent required, with the VCAA duty-to-assist requirements.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)-(d).

II.  Increased Disability Ratings

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7.

Currently, the Veteran's service-connected folliculitis, granuloma left scrotal wall, is evaluated as noncompensably (zero percent) disabling under 38 C.F.R. § 4.118, DC 7899-7820.  The Veteran, however, contends that his service-connected skin disability warrants a compensable rating.  

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating assigned.  38 C.F.R. § 4.27.  Here, the use of DC 7899-7820 reflects that there is no diagnostic code specifically applicable to the Veteran's skin disability, and that this disability has been rated by analogy to infections of the skin under DC 7820.  See 38 C.F.R. § 4.20 (allowing for rating of unlisted condition by analogy to closely related disease or injury); see also Lendenmann v. Principi, 3 Vet. App. 345, 351 (1992) (citing 38 C.F.R. § 4.20).  Under DC 7820, infections of the skin, not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) are to be rated as either disfigurement of the head, face, or neck (DC 7800); scars (DCs 7801, 7802, 7804, or 7805); or as dermatitis (DC 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7820.  On review, the Board finds that the criteria for evaluating unstable or painful scars (DC 7804) and dermatitis (DC 7806) are most analogous based on the manifestations of the Veteran's service-connected disability in this case, as discussed below.  Therefore, the Board's analysis will focus on whether the Veteran meets the criteria for a compensable rating under DCs 7804 or 7806.

Under DC 7804, which pertains to unstable or painful scars, a 10 percent rating is warranted where there are one or two scars that are unstable or painful; a 20 percent rating is warranted where there are three or four scars that are unstable or painful; and a 30 percent rating is warranted where there are five or more scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).

Under DC 7806, which pertains to dermatitis or eczema, a noncompensable rating is warranted where less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy was required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  A 10 percent rating is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  Id.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Id.  Lastly, a 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during the past 12-month period.  Id.

Turning to the relevant evidence of record, in August 2012, the Veteran was afforded a VA examination for evaluation of his skin disability in connection with this increased rating claim.  The examiner summarized the Veteran's skin disability as follows: "onset of folliculitis of scrotum while in service with residual granulomas in scrotal wall . . . [n]ow with tenderness in area of granuloma in L[eft] upper scrotal wall."  The examiner noted the following: that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition; that the Veteran had not undergone any treatments or procedures (specifically those other than systemic or topical medications) in the past 12 months for exfoliative dermatitis or papulosquamous disorders; and that the Veteran had no debilitating episodes in the past 12 months due to urticarial, primary cutaneous vasculitis, erthyma multiforme, or toxic epidermal necrolysis.  On physical examination, the examiner found that the approximate total body area affected by the Veteran's skin condition was less than 5 percent.  The examiner concluded that the Veteran's skin condition did not impact his ability to work.  In September 2012, the examiner provided an addendum medical opinion, in which the examiner opined that the approximate total exposed body area affected by the Veteran's skin condition was zero percent.

In February 2014, in his substantive appeal (VA Form 9), the Veteran stated that he had continuous pain in his groin area every day.  Also, in a January 2015 statement by the Veteran's representative (VA Form 646), the representative reiterated the Veteran's contention that he has continuous pain in his groin area on a daily basis.

At the May 2016 Board hearing, the Veteran's sister and representative described the Veteran's skin condition as a "rash type thing" that bleeds and swells and indicated that the skin condition caused the Veteran severe pain (described as a constant prick).  See May 2016 Board Hearing Transcript, pp. 5-6.  The Veteran's sister also stated that the Veteran currently took no medications for his skin condition.  See id. at p. 5.

Based on the above, the Board finds that when reasonable doubt is resolved in favor of the Veteran, his service-connected skin disability has more nearly approximated the criteria for a 10 percent rating under DC 7804.  In this case, although the Veteran's skin condition has not been identified and/or described as a scar by the VA examiner, this diagnostic code, by analogy, is the best means to rate the pain and bleeding associated with the folliculitis, granuloma left upper scrotal wall.  Accordingly, the Veteran's complaint of a painful and bleeding "rash type thing" in the left upper scrotal wall is analogous to a scar that is painful or unstable.  Moreover, the diagnostic codes under which the Veteran's disability is rated, DCs 7899-7820, specifically provide for rating his disability as a scar.  In this regard, the Veteran has continuously described his "rash type thing" as painful.  He has also indicated that his "rash type thing" is unstable, as the Veteran's description of bleeding in the area suggests that frequent loss of skin also persists over the area. 

No higher rating is, however, warranted under DC 7804 or 7806.  In regard to DC 7804, the Veteran's skin disability has been described as a single rash by the Veteran or tenderness in the area of a single granuloma by the VA examiner.  Multiple areas and/or granulomas do not appear to currently describe the Veteran's skin condition.  Concerning DC 7806, the Veteran's skin disability has generally been described as skin irritation, and as such the Board finds that application by analogy of DC 7806, which specifically identify skin disabilities such as dermatitis and eczema, is also appropriate.  However, under DC 7806, a rating in excess of 10 percent requires that 20 to 40 percent of the entire body or exposed areas of the Veteran's body to be affected; or, that the Veteran was using systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  See 38 C.F.R. § 4.118, DC 7806.  In this case, at no time during the rating period has the evidence demonstrated this level of disability.  In fact, the VA examiner found that less than 5 percent of the entire body and zero percent of the exposed areas of the body were affected.  Also, the Veteran has stated that he takes absolutely no medications for his skin disability.  Notably, there are no other records of treatment or evaluation of the Veteran's skin disability during the relevant time period, to include the VA and private treatment records of record. Therefore, the evidence does not support entitlement to a rating in excess of 10 percent under the rating schedule.

In sum, the Board concludes that the Veteran's skin disability has been more aptly described by the criteria necessary for a 10 percent rating, but no higher.  See 38 U.S.C.A. § 5107(b); Gilbert, supra; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118.

III.  Additional Condisderations

The Board has considered whether referral for extraschedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id.

Here, the Board finds that the schedular criteria are adequate to rate the Veteran's skin disability, and no referral for extraschedular consideration is required.  DC 7820 provides for application of specific ratings based on pain, loss of skin, and abnormal skin texture.  The Veteran's skin disability has been manifested by pain, bleeding, and a rash.  There are no findings or reports of additional symptoms manifested as a result of the Veteran's skin condition.  Thus, based on the aforementioned symptoms, the Board finds that the degree of disability throughout the rating period is contemplated by the rating schedule and the assigned rating is, therefore, adequate.

The Board also notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, as the Veteran is in receipt of service connection only for his skin disability, consideration of the combined impact of multiple disabilities is not required.

Furthermore, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the evidence of record as part of the Veteran's increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  Here, the Veteran has not asserted, nor does the evidence of record suggest, that his skin disability has rendered him unemployable.  Therefore, the matter is not reasonably raised by the record.


ORDER

Entitlement to a rating of 10 percent, but no higher, for folliculitis, granuloma left upper scrotal wall, is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


